Citation Nr: 1138090	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  08-24 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for relaxation of the lateral collateral ligament of the left knee, hereafter referred to as a left knee disability.


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to August 1972. The Veteran also had active duty for training and/or inactive duty training with the U.S. Army Reserve from August 1972 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The case was subsequently transferred to the RO in Detroit, Michigan.  

This appeal was previously before the Board in October 2010, at which time it was remanded for an addendum to the examination so that magnetic resonance images (MRI) of the left knee could be reviewed.  As such, in January 2011 an examiner reviewed the images and completed an addendum opinion.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).

As set forth below, a remand of this matter is required.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a rating in excess of 10 percent for his left knee disability.  The Veteran was afforded a VA examination for his left knee in August 2006.  At that time, his claims folder was not available for review.  The Veteran reported pain in his left knee mostly on the outer side, such that activities seemed to increase the degree of pain.  The intensity of the pain was one of ten.  The left knee reportedly occasionally felt weak, although the Veteran did not use a knee brace or cane.  The Veteran indicated that activities of daily living were not affected, but his work was affected by pain at the end of the day.  Repetitive use reportedly increased the pain without any additional loss of motion.  The Veteran indicated that although his knee related pain was worsening, he did not use any medications, a knee brace or cane, and he did not have a history of flare-ups.  

On physical examination the examiner noted that the Veteran did not appear to be in any pain, such that there was no objective evidence of pain.  The Veteran was observed to move normally, with a normal gait, unassisted by a knee brace or cane.  Although squatting was possible, the Veteran complained of knee pain.  Alignment was normal, without swelling or effusion.  Patellar position was normal, and there was no crepitation on movement.  Patellar translation was also normal.  An apprehension test was negative.  The Veteran complained of pain on the lateral side of the knee joint.  Ligaments were stable.  McMurray, Drawer, and Lachman's tests were negative.  Abduction and adduction strain were non-symptomatic.  Range of motion was from 0 to 140 degrees, with complaints of pain at the end of motion.  Power against resistance was 5 of 5, and quadriceps muscle tone was strong.  The examiner noted that X-rays of the left knee were normal, and there was no evidence of patellofemoral malalignment.  The diagnoses were of a normal left knee without any residuals of trauma, and no evidence of patellofemoral malalignment.  There was no functional impairment due to the history of injury to the Veteran's left knee due to pain, weakness, fatigability, and incoordination during normal use or repetitive use.  There was no history of flare-ups or exacerbation.  

In October 2007 the Veteran indicated that his condition had worsened, and if the examination showed any improvement it was very slight and due only to "self therapy."  He indicated that he experienced discomfort and limitations due to his left knee disability, and that subsequent to the VA examination he sought another medical opinion from the Doretta Center for Orthopedic Surgery where images were taken of his knees.  The Veteran indicated that these tests revealed that over time there had been further damage to his knees.  In addition, the Veteran indicated that his personal care physician for his left knee was William Higginbotham III, M.D., who had information and test results to sustain the Veteran's assertions.  The Board observes that the corresponding records from Dr. Higginbotham are not currently associated with the claims folder.  

In August 2008, the Veteran wrote that although the X-ray, Lachman's and McMurrays tests showed a normal left knee, in his opinion the MRI from Doretta Center for Orthopedic Surgery, which revealed degenerative arthritis (hypertrophic or osteoarthritis), better revealed the nature of his left knee disability.  

VA treatment records from July 2008 show that the Veteran reported that he could place little to no weight on his knees, because it felt as if they might go out; although, his right knee was reportedly worse than his left knee.  The Veteran indicated that he used Glucosamine, but did not otherwise treat his knee with medications or wear braces.  An orthopedic consult in February 2009 revealed that the Veteran rated his left knee pain as a 6 of 10, and described the pain as inconsistent.  He did not use pain medications or significant aids, wear a brace or use ambulatory assistive devices.  The Veteran reported previous cortisone injections to one knee in the past, without longstanding relief.  X-rays were positive for degenerative joint disease, and examination revealed range of motion from 1 to 105 degrees, without joint line tenderness, crepitus or effusion.  Radiology report did not show evidence of an acute fracture or dislocation.  There was mild bilateral knee joint space narrowing at the medial joint space.  No lytic or blastic lesions, abnormal calcifications, evidence of osteonecrosis, suprapatellar joint effusion or significant soft tissue swelling was apparent.  Cortical margins were intact and the patella appeared normal.  As such, the impression was of mild medial knee joint space narrowing, and no acute fracture or dislocation.  The Veteran's knees were injected with Kenalog and Marcaine.  In July 2009, the Veteran wrote that following injections, his pain had decreased.

The Veteran was afforded another VA examination in November 2009.  At that time the claims folder was reviewed.  The Veteran indicated that he experienced knee pain of approximately 3 or 4 of 10, and that the pain was fairly constant.  He did not use braces.  He reported that he took pain medication on an as-needed basis, and it seemed to help.  He also reported injections alleviated his pain.  He indicated that although activities of daily living were limited, his work was otherwise unaffected.  The Board observes that this report is directly opposite to that in the August 2006 examination, and further clarification would be helpful as will be further discussed below.  He also reported that repetitive motion increased his pain, without any additional loss of motion.  The Veteran reported no history of flare-ups or instability although he reported that his disability was worsening.  The Board observes that in 2006 the Veteran reported instances of instability; however, at this examination it is unclear whether he was questioned regarding any experiences of instability.

On physical examination, the Veteran had normal heel to toe gait and his posture was good.  Knee examination showed that alignment was normal, and there was no deformity or swelling.  Skin temperature felt normal.  Patellar position was normal, and there was no evidence of instability.  There was no effusion or tenderness, and ligaments were stable.  McMurray, Drawer and Lachman tests were negative.  Range of motion with some resistance from the Veteran was 0 to 110 degrees, with complaint of pain during the entire testing.  X-rays of the knees were reviewed and revealed mild degenerative changes of the left knee.  As such, the examiner diagnosed mild degenerative changes in the left knee.  Manifested limitation of motion of the knee with complaints of pain was noted.  There was, however, no additional limitation of motion due to pain, fatigue, weakness or lack of endurance on repetitive use of the joints (three times).  As such, there was minimal impairment of daily activities due to the Veteran's left knee disability.  

Pursuant to the October 2010 Board remand, in January 2011 the files on the disc submitted by the Veteran were reviewed by a VA examiner, in conjunction with the claims folder.  The examiner noted that the disc contained MRI images of the left knee without contrast, and revealed intact anterior and posterior cruciate ligaments.  There were signal changes within the medial meniscus that did not extend to the meniscal edge, representative of degradation within the meniscus and not a tear.  The collateral ligaments were intact.  The study was excellent for evaluating the soft tissue structures of the knee, which appeared intact; however, the most recent standing X-rays from November 2009 were considered a better test for evaluating arthritic changes, also present.  To give the most accurate estimate of the current condition of the left knee, the examiner relied on the current X-ray studies, which indicated mild medial joint space narrowing consistent with mild degenerative arthritis of the left knee.  

Because there are outstanding, potentially pertinent, private medical records which are referenced in the record, specifically those of Dr. Higginbotham, the Veteran's claim has not been adequately developed, and remand is required for full compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  The RO should request that the Veteran complete authorization forms for the private medical records, and inform him that he may authorize the release of such records or obtain them and submit them to VA himself.  

Although the Veteran was afforded a VA examination in November 2009, because there are outstanding records pertaining to the Veteran's left knee disability, an updated VA opinion on the basis of any information obtained would be helpful.  In addition, the Veteran at his November 2009 examination indicated that his left knee symptoms were worsening.  Given the progressive nature of degenerative arthritis and potentially of other left knee related problems, the Board finds that the Veteran should be afforded another VA examination.  See e.g. Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (when a veteran claims that a disability is worse than when originally rated, and the available evidence is insufficient to adequately evaluate the current state of the condition, VA must provide a new examination).

It would be beneficial for the examiner to clarify the level of functional impairment as it relates to the Veteran's daily activities and employment, especially in light of the discrepancy between the 2006 and 2009 examination findings.  Finally, further clarification regarding the range of motion loss and any instability of the knee would assist the Board in evaluating the Veteran's left knee disability, especially if the examiner is able to express such loss in degrees.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided records release and authorization forms to obtain his private medical records from Dr. Higginbotham.  In addition, the Veteran should be notified that he may authorize VA to obtain the records, or in the alternative, he may obtain the records himself and submit them to VA.  If a records release is completed and returned to VA, the RO should obtain these records from the aforementioned facility.  If no such records are available, formal findings are required that either the records sought do not exist, or that further efforts to obtain those records would be futile. 

2.  Following receipt of any outstanding records, schedule the Veteran for a VA examination for the purposes of clarifying the severity of his service-connected left knee disability.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the Veteran and the results of any diagnostic testing deemed necessary, to include the goniometer, if appropriate, the examiner should specifically delineate all symptomatology associated with the Veteran's service-connected left knee disability, including any loss of motion or instability.  The examiner should also comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any painful motion, weakened movement, excess fatigability, or incoordination.  A complete rationale for any opinions expressed should be given.

3.  After undertaking any additional development deemed appropriate, adjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


